Judgment Order
Upon reading and filing defendant’s motion for summary judgment accompanied by a statement of material facts, plaintiff’s response to defendant’s motion for summary judgment, plaintiff’s statement pursuant to. rule 8.2(b), the record in United States v. Yoshida International, Inc., 63 CCPA 41, C.A.D. 1160 (1975), incorporated herein, and upon all other papers and proceedings had herein, it is hereby
Ordered, Adjudged and Decreed that in view of the decision of the United States Court of Customs and Patent Appeals, 63 CCPA 41, *42C.A.D. 1160 (1975), which reversed the decision of this court in Yoshida International, Inc. v. The United States, 73 Cust. Ct. 1, C.D. 4550, 378 F. Supp. 1155 (1974), defendant’s motion for summary judgment be, and the same hereby is granted, and the assessment of the supplemental duty of 10% ad valorem under item 948.00, Appendix to the Tariff Schedules of the United States, is hereby sustained-.